Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered January 5, 1995, convicting him of murder in the second degree and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]X
The defendant’s remaining contentions are without merit. O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.